                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                                    8:19MJ125
                      Plaintiff,                                     1:19CR19

       vs.

CHARLES MICHAEL JACKSON,
                                                                Magistrate Judge Bazis
                      Defendant.

                                        RULE 5 ORDER

         An Indictment and Warrant having been filed in the Northern District of Texas, Abilene
Division, charging the above-named defendant with Conspiracy to Distribute and Possess with
Intent to Distribute 100 Grams or More of Heroin, Possession with Intent to Distribute 100
Grams or More of Heroin, Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
and Convicted Felon in Possession of a Firearm and Ammunition, and the defendant having
been arrested in the District of Nebraska, proceedings to commit the defendant to another
district were held in accordance with Fed.R.Cr.P. Rule 5. The defendant had an initial
appearance here in accordance with Fed.R.Cr.P.5 and was informed of the provisions of
Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that he was the person named in the
        aforementioned charging document.

 ☒      The government moved for detention.

 ☒      Knowingly and voluntarily waived a detention hearing in this district and reserved his
        right to a detention hearing in the charging district.

       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
        order forthwith to the prosecuting district specified above and there deliver the
        defendant to the U.S. Marshal for that district or to some other officer authorized to
        receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
        completed.

       IT IS SO ORDERED.

       DATED: March 7, 2019.



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
